DETAILED ACTION
This action is responsive to the RCE filed 11/12/21.
Claims 1-32 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 13 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipating by Witteles (US 4483341).
Regarding claims 1, 13, Witteles teaches an analogous device for manipulating a temperature (Abstract, ‘An implantable hypothermia instrument for the in-situ treatment of oncological disorders […]’) of a skin surface (According to MPEP 2111.02(II), “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” In this case Witteles is capable of manipulating a temperature of skin surface. Therefore, Witteles satisfies this intended use limitation.), comprising: at least one thermoelectric material constructed and arranged to be disposed adjacent the skin surface (Fig. 1, instrument 10 having thermoelectric Peltier section 48 is capable of being arranged adjacent a skin surface); a housing (Fig. 1, the housing can be considered the outer surface of instrument 10), wherein at least a portion of the housing includes a thermally conductive material in thermal contact with the at least one thermoelectric material (Fig. 1 and col. 6, lines 34-36, ‘The heat sink 16 is constructed from a material having high thermal conductivity such as that used in the head portion 14’); and a battery configured to provide energy to the at least one thermoelectric material (Fig. 1 and col. 6, lines 40-41, ‘The heat sink 16 may also include a battery 36 to supply power to the microcooler’), wherein the battery is disposed between the at least one thermoelectric material and an upper surface the thermally conductive material of the housing (Fig. 1 and col. 6, lines 40-41, battery 36 disposed between thermoelectric 48 and outer portion 34).
Regarding claim 25, Witteles teaches a device for manipulating a temperature (Abstract, ‘An implantable hypothermia instrument for the in-situ treatment of oncological disorders […]’) of a skin surface (According to MPEP 2111.02(II), “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” In this case Witteles is capable of manipulating a temperature of skin surface. Therefore, Witteles satisfies this intended use limitation.), comprising: at least one thermoelectric material constructed and arranged to be disposed adjacent the skin surface (Fig. 1, instrument 10 having thermoelectric Peltier section 48 is capable of being arranged adjacent a skin surface); a housing (Fig. 1, the housing can be considered the outer surface of instrument 10), wherein at least a portion of the housing is a heatsink in thermal contact with one side of the at least one thermoelectric material (Fig. 1, heatsink 16); and a battery configured to provide energy to the at least one thermoelectric material (Fig. 1, battery 36), wherein the battery is disposed between the at least one thermoelectric material and  an upper surface of the housing (Fig. 1 and col. 6, lines 40-41, battery 36 disposed between thermoelectric 48 and outer portion 34), and wherein the battery is surrounded by the  heatsink on at least 3 sides (Fig. 1, battery 36 is surrounded by the heat sink on at least 3 sides ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-14, 17-21, 23-26 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 5970718) in view of Witteles (US 4483341).
Regarding claim 1, Arnold teaches a device for manipulating a temperature of a skin surface (Abstract, ‘A personal heat control has a housing (4) accommodating a Peltier-effect unit […] a cooling surface cooled by the unit (1) in contact with the body part to enhance heat transfer between the person's body and the surrounding air for comfort and refreshment purposes when the unit (1) is energised’), comprising: at least one thermoelectric material constructed and arranged to be disposed adjacent the skin surface (Fig. 5, Peltier-effect unit 1); a housing (Fig. 5, housing 4), wherein at least a portion of the housing includes a thermally conductive material (Col. 2, lines 51-61, ‘thermoelectric-cooling unit 1 is disposed within a central opening in a metal, e.g. aluminium or stainless steel, lower casing 10 of the subarcuate elongate housing 4 […] The lower casing has side walls bordering an outwardly open channel or trough for receipt of a good heat conductive material, e.g. aluminium or copper’) in thermal contact with the at least one thermoelectric material (Col. 3, lines 11-12, ‘allow heat generated in the unit to disperse through the outer casing 11, which serves as a heat sink’; and fig. 5, upper casing 11); and a battery configured to provide energy to the at least one thermoelectric material (Fig. 5, batteries 15). 
Arnold fails to teach that the battery is disposed between the at least one thermoelectric material and an upper surface of the housing.
Witteles teaches an analogous device for manipulating a temperature of a surface (Abstract, ‘An implantable hypothermia instrument for the in-situ treatment of oncological disorders […]’), comprising: at least one thermoelectric material constructed and arranged to be disposed adjacent the surface (Fig. 1, instrument 10 having thermoelectric Peltier section 48); a housing (Fig. 1, the housing can be considered the outer surface of instrument 10), wherein at least a portion of the housing includes a thermally conductive material in thermal contact with the at least one thermoelectric material (Fig. 1 and col. 6, lines 34-36, ‘The heat sink 16 is constructed from a material having high thermal conductivity such as that used in the head portion 14’); and a battery configured to provide energy to the at least one thermoelectric material (Fig. 1 and col. 6, lines 40-41, ‘The heat sink 16 may also include a battery 36 to supply power to the microcooler’), wherein the battery is disposed between the at least one thermoelectric material and an upper surface the thermally conductive material of the housing (Fig. 1 and col. 6, lines 40-41, battery 36 disposed between thermoelectric 48 and outer portion 34).
Since both Arnold and Witteles teach different configurations for the arrangement of batteries within a thermoelectric device, it would have been obvious  to one of ordinary skill in the art at the time that the invention as filed to substitute the battery placement configuration of Witteles (batteries provided posterior to the thermoelectric device within the heat sink) for that of Arnold (batteries provided lateral to the thermoelectric device) in order to achieve the predictable result of battery arrangement within a thermoelectric device. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further, the examiner notes that court decisions have held that it is within an ordinary skill in the art to rearrange parts of an invention if the rearrangement does not modify the operation of the device. Therefore, it is the examiner’s position that it would likewise be obvious to one of ordinary in the art to rearrange the location of the batteries of Arnold to locate them in-between the thermoelectric device and the upper surface of the housing, since such a modification is not seen to modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Also See MPEP 2144.04(VI)).
Regarding claim 13, Arnold teaches a device for manipulating a temperature of a skin surface (Abstract, ‘A personal heat control has a housing (4) accommodating a Peltier-effect unit […] a cooling surface cooled by the unit (1) in contact with the body part to enhance heat transfer between the person's body and the surrounding air for comfort and refreshment purposes when the unit (1) is energised’), comprising: at least one thermoelectric material constructed and arranged to be disposed adjacent the skin surface (Fig. 5, Peltier-effect unit 1); a battery configured to provide energy to the at least one thermoelectric material thermoelectric (Fig. 5, batteries 15); a heatsink (Col. 2, lines 51-61, ‘thermoelectric-cooling unit 1 is disposed within a central opening in a metal, e.g. aluminium or stainless steel, lower casing 10 of the subarcuate elongate housing 4 […] The lower casing has side walls bordering an outwardly open channel or trough for receipt of a good heat conductive material, e.g. aluminium or copper’; ) in thermal contact with the at least one thermoelectric material (Col. 3, lines 11-12, ‘allow heat generated in the unit to disperse through the outer casing 11, which serves as a heat sink’; and fig. 5, upper casing 11), and wherein the battery is disposed between the at least one thermoelectric material and an upper surface of the heat sink (Arnold has previously been modified in view of Witteles to arrange the battery within the heat-sink; see Witteles, fig. 1 and col. 6, lines 40-41, ‘The heat sink 16 may also include a battery 36 to supply power to the microcooler’ ).
Regarding claim 19, Arnold teaches a method for manipulating a temperature of a skin surface (Abstract, ‘A personal heat control has a housing (4) accommodating a Peltier-effect unit […] a cooling surface cooled by the unit (1) in contact with the body part to enhance heat transfer between the person's body and the surrounding air for comfort and refreshment purposes when the unit (1) is energised’), comprising: positioning a region of at least one thermoelectric material adjacent to the skin surface (Abstract, ‘[…] a cooling surface cooled by the unit (1) in contact with the body part’); generating a plurality of thermal pulses in succession at the region of the at least one thermoelectric material adjacent the surface (Col. 1, lines 42-46, ‘The switch means may be, for example, a toggle or other mechanical switch that is operated manually for on-off control of current flow, but may involve an electronic timing or pulsing circuit to regulate the flow’); and transferring heat between the at least one thermoelectric material and at least a portion of a housing including a thermally conductive material in thermal contact with the at least one thermoelectric material (Col. 3, lines 11-12, ‘allow heat generated in the unit to disperse through the outer casing 11, which serves as a heat sink’; and fig. 5, upper casing 11), wherein a battery is disposed between the at least one thermoelectric material and an upper surface of the housing (Arnold has previously been modified in view of Witteles to arrange the battery within the heat-sink; see Witteles, fig. 1 and col. 6, lines 40-41, ‘The heat sink 16 may also include a battery 36 to supply power to the microcooler’ ).
Regarding claim 25, Arnold teaches a device for manipulating a temperature of a skin surface (Abstract, ‘A personal heat control has a housing (4) accommodating a Peltier-effect unit […] a cooling surface cooled by the unit (1) in contact with the body part to enhance heat transfer between the person's body and the surrounding air for comfort and refreshment purposes when the unit (1) is energised’), comprising: at least one thermoelectric material constructed and arranged to be disposed adjacent the skin surface (Fig. 5, Peltier-effect unit 1); a housing (Fig. 5, housing 4), wherein at least a portion of the housing is a heatsink (Col. 3, lines 11-12, ‘allow heat generated in the unit to disperse through the outer casing 11, which serves as a heat sink’; and fig. 5, upper casing 11) in thermal contact with one side of the at least one thermoelectric material (Fig. 5, heat sink 11 in thermal contact with Peltier-effect unit 1); and a battery configured to provide energy to the at least one thermoelectric material (Fig. 5, batteries 15), wherein the battery is disposed between the at least one thermoelectric material and an upper surface of the housing, and wherein the battery is surrounded by the heat sink on at least 3 sides (Arnold has previously been modified in view of Witteles to arrange the battery within the heat-sink; see Witteles, fig. 1 and col. 6, lines 40-41, ‘The heat sink 16 may also include a battery 36 to supply power to the microcooler’ ).
Regarding claims 2, 14 and 20, Arnold, as modified, further teaches wherein the thermally conductive material is a heatsink (Col. 3, lines 11-12, ‘allow heat generated in the unit to disperse through the outer casing 11, which serves as a heat sink’; and fig. 5, upper casing 11), wherein the heatsink is in thermal contact with one side of the at least one thermoelectric material (Fig. 5, heat sink 11 in thermal contact with Peltier-effect unit 1), and wherein the battery is surrounded by the heatsink on at least 3 sides (Arnold has previously been modified in view of Witteles to arrange the battery within the heat-sink; see Witteles, fig. 1 shows battery 36 completely encompassed by the heat sink 16; col. 6, lines 40-41, ‘The heat sink 16 may also include a battery 36 to supply power to the microcooler’ ).
Regarding claims 3, 21 and 26, Arnold further teaches wherein the housing includes multiple portions, and wherein the thermally conductive material/heat sink is included in the multiple portions (Fig. 5, housing 4 includes upper/lower casings 10,11 where outer casing 11 serves as a heat sink; see Witteles housing is divided into casing 12 and heat sink 16).
Regarding claim 6, Arnold further teaches wherein a portion of the housing is constructed and arranged for coupling and decoupling with a complementary portion of a detachable support structure (Fig. 4 and col. 3, lines 17-26, ‘Adjacent the cooling unit on the inside surface 2 of the housing are cooperating fabric hoop-and-loop fasteners, e.g. fasteners sold under the Registered Trade Mark VELCRO, to releasably secure the housing to towelling portions 13 of a strap 5’).
Regarding claim 7, Arnold further teaches wherein the detachable support structure is a wearable support (Abstract, ‘The housing (4) is releasably attached to a part of a person's body, e.g. the wrist, by a strap (5)’).
Regarding claims 8, 31 and 32, Arnold teaches wherein the thermally conductive material/ heatsink has a substantially flat surface profile extending between a first end region of the device and a second end region of the device, the second end region located opposite the first end region (Fig. 5, upper casing member 11 which acts as a heat sink is substantially flat between two ends of the device), but fails to teach that the thermally conductive material/ heatsink is planar.
The examiner maintains, however, that it would have been an obvious matter of design choice to make the outer surface of upper casing member 11 planar as desired, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claims 9, 17, 23 and 29, Arnold further teaches wherein the thermally conductive material/heat sink has a surface profile substantially free of protrusions extending greater than 1 mm away from the upper surface, between a first end region of the device and a second end region of the device, the second end region located opposite the first end region (Fig. 5, upper casing member 11 which acts as a heat sink is substantially flat between two ends of the device).
Regarding claim 10, Arnold fails to teach wherein the thermally conductive material is a heat dissipation unit adapted to undergo a temperature change of greater than 10 degrees Celsius per Watt of power applied to the thermally conductive material at standard ambient temperature and pressure (SATP) conditions.
The examiner maintains, that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize thermal properties of the conductive material as needed in order to achieve the desired performance requirements of the thermoelectric device as needed. For instance, one of ordinary skill in the art would understand how to match required dissipation properties of a heat sink with a given target cooling power of a thermoelectric device. One of ordinary skill in the art would understand that providing a heat sink whose dissipation efficiency is too low for a given application would result in the inability to dissipate the necessary heat from the hot side of the thermoelectric which would result in the inability of the thermoelectric to operate at its desired cooling power. Conversely, one of ordinary skill would also understand that providing a heat sink whose dissipation efficiency is too high for a given application to be unnecessary, and potentially in conflict with other design goals and criteria of the device. For instance, providing such a heat sink could potentially make the device unnecessarily costly, bulky and heavy.
Therefore, in the examiner’s opinion it is within the ordinary skill in the art to select an appropriate heat sink having optimal dissipation properties which are matched to the design requirements of a specific application and which also takes into account other design tradeoffs (e.g. cost, weight and bulkiness etc.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 11, 18, 24 and 30, Arnold further teaches wherein a ratio of an externally facing surface area of the thermally conductive material/heat sink and an externally facing surface area of the at least one thermoelectric material is less than 10 (Col. 3, line 13-17, ‘The surface area of the heat sink may be several times the size of the cooling surface, e.g. five times larger, to promote rapid heat dissipation.’).
Regarding claim 12, Arnold, as modified, further teaches wherein the at least one thermoelectric material is disposed on a first side of the housing and the battery is disposed on a second opposing side of the housing (Arnold has previously been modified in view of Witteles to arrange the battery within the heat-sink which is located on an opposite side of the thermoelectric element; see Witteles, fig. 1, which shows battery 36 on an opposite side to Peltier section 48).
Claims 4, 15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Witteles, as applied to claims 1-3, 6-14, 17-21, 23-26 and 29-32 above, and further in view of Lini (US 20170095367).
Regarding claims 4, 15 and 27 Arnold, as modified, teaches a controller in operatively coupled with/in electrical communication with the at least one thermoelectric material (Col. 3, lines 3-6, ‘to energise the unit 1 on activation by the wearer of the device of a solid state electronic timing switch 9 mounted on the outside of the casing 11’), wherein the controller is configured to cause the at least one thermoelectric material to generate a thermal pulse at a region of the at least one thermoelectric material constructed and arranged to be disposed adjacent the skin surface (Col. 3, lines 6-9, ‘It has been found that a pleasant cooling effect is achieved when the unit is energised for not more than 1 minute, e.g. about 30 seconds or less, and preferably around 15 seconds.’).
Arnold fails to teach wherein the controller is disposed adjacent the battery between the at least one thermoelectric material and the upper surface of the housing.
In the same field of endeavor, Lini teaches an analogous device for manipulating a temperature of a skin surface (Abstract, ‘a device for regulating body temperature […]’), comprising: at least one thermoelectric material constructed and arranged to be disposed adjacent the skin surface (Fig. 2, Peltier cell 4); a housing (Fig. 2, case 2), a heat sink constructed of a thermally conductive material in thermal contact with the at least one thermoelectric material (Fig. 2 and par. 27, ‘the heat sink 7, the latter also being in contact with the Peltier cell 4’); and a battery configured to provide energy to the at least one thermoelectric material (Fig. 2, battery 8). Lini further teaches a controller disposed between the at least one thermoelectric material and the upper surface of the housing/heat sink (Fig. 2, electronic circuit board disposed between Peltier cell 4 and the upper surface of heat sink 7/ case 2).
Since both Arnold and Lini teach different configurations for the arrangement of controllers within a thermoelectric device, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute the controller placement configuration of Lini for that of Arnold in order to achieve the predictable result of a controller arrangement within a thermoelectric device. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further, the examiner notes that court decisions have held that it is within an ordinary skill in the art to rearrange parts of an invention if the rearrangement does not modify the operation of the device. Therefore, it is the examiner’s position that it would likewise be obvious to one of ordinary in the art to rearrange the location of the controller of Arnold to locate it in-between the thermoelectric device and the upper surface of the housing/heat sink, since such a modification is not seen to modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Also See MPEP 2144.04(VI)).
Claims 5, 16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Witteles and Lini, as applied to claims 4, 15 and 27, above, and further in view of Lehovec al. (US 4470263, “Lehovec”). 
Regarding claims 5, 16 and 28, Arnold further teaches a power source which is a battery (Fig, 5, batteries 15); wherein the controller is configured to cause the at least one thermoelectric material to generate a plurality of thermal pulses in succession at the region of the at least one thermoelectric material constructed and arranged to be disposed adjacent the skin surface (Col. 1, lines 42-46, ‘The switch means may be, for example, a toggle or other mechanical switch that is operated manually for on-off control of current flow, but may involve an electronic timing or pulsing circuit to regulate the flow’).
Arnold fails to teach that an average power consumption of the battery during the thermal pulse generation is less than 10 Watts.
Lehovec teaches an analogous device for manipulating a temperature of a surface (Abstract, ‘This invention concerns heat relief by Peltier cooling’), comprising: at least one thermoelectric material  constructed and arranged to be disposed adjacent the surface (Col. 3, lines 1-4, ‘Our invention provides for cooling of the body by means of Peltier cells in intimate thermal contact with portions of the body such that the cold plate faces the skin, and the hot plate faces the ambient’); wherein at least a portion of the housing includes a thermally conductive material in thermal contact with the at least one thermoelectric material (Col. 3, lines 1-4 and fig. 2, hot plate 6); wherein an average power consumption of the at least one thermoelectric material is less than 10 Watts (Col. 3, lines 10-16, ‘For a Peltier cell of about 1 square inch area, such as the Model 930-71 supplied by Borg Warner Thermoelectrics, at a current of the order of 1 ampere and a voltage of about 2 volts, the temperature difference between the hot and cold plates is about 20 °C. at a cooling rate of 4 Watts and a hot plate temperature of about 40 °C’; power consumption is P = IV yields a power consumption of 2 W).
Lehovec further teaches that operating the device within this power and temperature range maintains skin temperature at a level which avoids cold pain. (Col. 3, lines 4-6, ‘The skin temperature must not be lowered to less than about 17 °C., in order to avoid cold pain’)
In view of Lehovec, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Arnold by configuring the thermoelectric device to operate within the claimed power range, as taught by Lehovec, in order to provide a power and temperature range which is comfortable to the user and which does not cause cold pain, as taught by Lehovec.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Witteles, as applied to claims 1-3, 6-14, 17-21, 23-26 and 29-32, above, and further in view of Lehovec al. (US 4470263, “Lehovec”). 
Note that the combination of Arnold in view of Lehovec has already been provided with respect to claims 5, 16 and 28, above, and will not be reiterated. 
Regarding claim 22, Arnold, as modified, further teaches wherein an average power consumption of the battery providing energy to the at least one thermoelectric material during thermal pulse generation is less than 10 Watts (Arnold has previously been modified in view of Lehovec to configure the thermoelectric device to operate within this power range; see the discussion with respect to claims 5, 16 and 28, above).

Response to Arguments
Applicant's arguments filed 11/12/21 with respect to the rejection of the claims under 35 USC 102 and 35 USC 103 have been fully considered but they are not persuasive. 
With respect to the rejection of the claims under 35 U.S.C. 102, applicant argues:
Witteles is directed to a hypothermic instrument configured to apply freezing temperatures to tissue. In particular, the device of Witteles is configured to freeze and thaw tissue “sufficient for tumor necrosis.” See Abstract. Additionally, the device of Witteles is surgically implanted into a patient adjacent a target tumor. See col. 3, lines 58-62. An implanted device that is intended to cause tumor necrosis does not disclose a thermoelectric material configured to be disposed adjacent a skin surface, as recited in claim 1. Moreover, the device of Witteles would not have been used to manipulate a temperature of a skin surface, as usage of the device of Witteles would necrotize the skin and injure the patient. Accordingly, withdrawal of the rejection of independent claim 1 under 35 U.S.C. § 102 is respectfully requested on at least this basis.



The examiner disagrees and notes that according to MPEP 2111.02(II), “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” In this case Witteles is capable of manipulating a temperature of skin surface. Therefore, Witteles satisfies this intended use limitation.
With respect to the rejection of the claims under 35 U.S.C. 103, applicant argues:
A person of ordinary skill in the art would not have modified Arnold in view of Witteles because Witteles is non-analogous art to the present claimed invention. As recognized by the Office, Witteles is directed to an implantable device having a housing configured to be “implanted surgically, in the manner of a pacemaker or insulin pump, or through the use of a catheter or the like depending upon the location of the tumor.” See col. 3, lines 58-62. Whereas the instant application is directed to pleasant personalized thermal control of a person’ body, Witteles is directed to destroying tissue within the body. To be analogous art, a reference must be reasonably pertinent to the problem faced by inventors of the instant application. MPEP 2141.01(a). However, the Office has not identified any such problem that is solved by the implanted device of Witteles.

The examiner disagrees. According to MPEP 2141.01(a), “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” In the examiner’s opinion, Witteles is analogous art based on either of the stated criteria. For instance, Witteles is from the same field of endeavor as the claimed invention since both Witteles and the claimed invention are directed to thermoelectric devices used for modulating the temperature of a body tissue. Therefore, Witteles is analogous art since it is in the same field of endeavor as the claimed invention. Further, a design problem faced by one of ordinary skill in the art (OOSIA) when designing a thermoelectric device would be how to efficiently arrange the different components of the thermoelectric device within a housing, which would naturally lead OOSIA to Witteles among other known solutions. Therefore, Witteles also satisfies the second criteria since the design solution of Witteles would be reasonably pertinent to a problem faced by the inventors of the instant application.
Applicant further argues:
The combination of Arnold and Witteles would not have yielded predictable results. As recognized by Arnold, the heatsink should “maintain reasonable temperatures to avoid the possibility of injury to the wearer.” See col 4, lines 5-9. Thus, the specific configuration of the heatsink is important to the functionality of the device of Arnold. The heatsink of Arnold is configured to transfer heat to surrounding air to maintain the reasonable temperatures to avoid injury. In contrast, the heatsink of Witteles is implanted and is configured to transfer heat to surrounding tissue. The heatsink of Witteles is configured to provide hypothermic, necrotizing temperatures that are specifically intended to destroy tissue of the user, in direct contradiction of the desired heatsink of Arnold. Additionally, placement of the battery of Arnold between the thermoelectric and the upper casing 11 could potentially affect the ability of the upper casing to dissipate heat as effectively. Moreover, Arnold recognizes the desirability of a housing arrangement configured to conserve battery performance and life. See col. 2, lines 24-29. Placement of the battery within the upper casing of Arnold would potentially affect the battery performance, as the battery would undergo more significant changes of temperature within the upper casing.


The examiner disagrees that the combination of Arnold in view of Witteles would have yielded unpredictable results and that OOSIA would not have had a reasonable expectation of success in employing the thermal arrangement of Witteles in the device of Arnold. The examiner notes that applicant’s argument is based on mere allegations that the combination would negatively affect the functionality of the heat sink and the battery. In the examiner’s opinion, applicant has not provided any probative evidence that this would be the case. Further, the examiner notes that Arnold is a fairly low powered device. Therefore, the examiner finds applicant’s allegation that the combination would change the performance of the heat sink to the extent that it would cause thermal injury to be unfounded. Further, considering the relatively mild operating temperatures of the device, the examiner does not agree with applicant’s allegation that significant temperature changes would necessarily lower battery performance and life. 
Finally, with respect to applicant’s argument that the combination would yield a bulkier device which would be unsatisfactory for its intended purpose, the examiner disagrees. Even if applicant’s allegation that the device would be bulkier upon combination with Witteles is true, it is not clear how this would prevent the device from conforming to the wrist of the wearer as alleged by applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794